Title: To Thomas Jefferson from Richard Claiborne, 12 April 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
Richmond. 12th April 1781

I do myself the honor to inclose to your Excellency an extract of a letter which I have received from Major General Baron Steuben respecting the horses at Petersburg. These are the horses that have been impressed and purchased for the late expedition against Portsmouth and have been collected agreable to the Baron’s orders. Some of the owners are willing to take them back and give up their Certificates; this I have directed Capt. Holmes who succeeded Mr. Elliott to have done, and to send all the purchased horses to a Pasture near Carters ferry to recruit. Some of the impressed horses will remain on hand perhaps for some time as it is impossible for Captain Holmes to know each mans particular property. What will your Excellency be pleased to have done with them and whether do the directions I have given meet with your approbation?
I have the honor to be with the greatest respect & esteem Your Excellencys Most obedient Humble Servant

Rd. Claiborne D Q Mr. S. V

